      6:19-cv-01567-JD         Date Filed 01/19/21      Entry Number 123         Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 Eden Rogers et al.,                           )
                                               )     Civil Action No. 6:19-cv-01567-JD
                                 Plaintiffs,   )
                                               )
                v.                             )            Joint Status Report
                                               )
 United States Department of Health and        )
 Human Services, et al.,                       )
                                               )
                               Defendants.     )

       Pursuant to the Court’s ECF text order dated December 29, 2020 (ECF No. 120), the

parties submit the following joint status report concerning their efforts to resolve the discovery

disputes raised in Plaintiffs’ Motion to Compel Discovery (ECF No. 107). The parties have

continued to communicate and work diligently to resolve the disputes. As of January 18, 2021,

the parties have reached agreement regarding resolution of the disputed issues, and counsel for

Plaintiffs has indicated Plaintiffs will withdraw their Motion to Compel.

       Respectfully submitted,

                                    NELSON MULLINS RILEY & SCARBOROUGH LLP
                                    By: s/ Miles E. Coleman
                                        Miles E. Coleman
                                        Federal Bar No. 11594
                                        E-Mail: miles.coleman@nelsonmullins.com
                                        2 W. Washington Street, Fourth Floor
                                        Greenville, SC 29601
                                        (864) 373-2352
                                         Jay T. Thompson
                                         Federal Bar No. 09846
                                         E-Mail: jay.thompson@nelsonmullins.com
                                         1320 Main Street / 17th Floor
                                         Post Office Box 11070 (29211-1070)
                                         Columbia, SC 29201
                                         (803) 799-2000
      6:19-cv-01567-JD   Date Filed 01/19/21   Entry Number 123      Page 2 of 5




                             OFFICE OF THE ATTORNEY GENERAL
                                 Robert D. Cook
                                 South Carolina Solicitor General
                                 Federal Bar No. 285
                                 E-Mail: bcook@scag.gov
                                 Post Office Box 11549
                                 Columbia, SC 29211
                                 (803) 734-3970
January 19, 2021             Attorneys for Governor Henry McMaster




                                       2
6:19-cv-01567-JD   Date Filed 01/19/21    Entry Number 123          Page 3 of 5




                        s/ Susan K. Dunn
                        Susan K. Dunn (Federal Bar No. 647)
                        AMERICAN CIVIL LIBERTIES UNION
                        OF SOUTH CAROLINA FOUNDATION
                            P.O. Box 20998
                               Charleston, SC 29413
                                   (843) 282-7953
                                  sdunn@aclusc.org

                        South Carolina Equality Coalition, Inc.
                        Nekki Shutt (Federal Bar No. 6530)
                        M. Malissa Burnette (Federal Bar No. 1616)
                        BURNETTE SHUTT & MCDANIEL, PA
                           912 Lady Street, 2nd floor
                               P.O. Box 1929
                                  Columbia, SC 29202
                                      (803) 850-0912
                                      mburnette@burnetteshutt.law
                                      nshutt@burnetteshutt.law

                        Peter T. Barbur (admitted pro hac vice)
                        CRAVATH, SWAINE & MOORE LLP
                           Worldwide Plaza
                                825 Eighth Avenue
                                   New York, NY 10019
                                       (212) 474-1000
                                      pbarbur@cravath.com

                        Leslie Cooper (admitted pro hac vice)
                        AMERICAN CIVIL LIBERTIES UNION
                        FOUNDATION
                           125 Broad Street, 18th Floor
                               New York, NY 10004
                                  (212) 549-2633
                                  lcooper@aclu.org

                        Daniel Mach (admitted pro hac vice)
                        AMERICAN CIVIL LIBERTIES UNION
                        FOUNDATION
                           915 15th Street NW
                               Washington, DC 20005
                                  (202) 675-2330
                                  dmach@aclu.org




                                  3
6:19-cv-01567-JD   Date Filed 01/19/21     Entry Number 123      Page 4 of 5




                        M. Currey Cook (admitted pro hac vice)
                        LAMBDA LEGAL DEFENSE AND
                        EDUCATION FUND, INC.
                           120 Wall Street, 19th Floor
                              New York, NY 10005
                                  (212) 809-8585
                                   ccook@lambdalegal.org
                                   ccohen@lambdalegal.org

                        Karen L. Loewy (admitted pro hac vice)
                        LAMBDA LEGAL DEFENSE AND
                        EDUCATION FUND, INC.
                        1776 K Street NW, 8th Floor
                           Washington, DC 20006-2304
                               (202) 804-6245
                                   kloewy@lambdalegal.org

                        Attorneys for Plaintiffs




                                  4
6:19-cv-01567-JD   Date Filed 01/19/21   Entry Number 123        Page 5 of 5




                        DAVIDSON, WREN & DeMASTERS, P.A.

                         s/ Kenneth P. Woodington
                         KENNETH P. WOODINGTON, #4741
                         WILLIAM H. DAVIDSON, II, #425
                         1611 Devonshire Drive, 2nd Floor
                         Post Office Box 8568
                         Columbia, South Carolina 29202-8568
                         wdavidson@dml-law.com
                         kwoodington@dml-law.com
                         T: 803-806-8222
                         F: 803-806-8855

                         Attorneys for Defendant Michael Leach




                                 5
